Because the State conceded in the district court and at oral
                 argument that it benefitted from an expert in psychiatry, this factor
                 weighed in favor of granting Kincade's request. See id.
                             The district court, however, did not abuse its discretion by
                 finding that "the evidence of the offense [was] supported
                 by . . corroboration beyond the testimony of the victim."       See id.   The
                 district court found that B.K. and N.H.'s similar accounts of one incident of
                 abuse corroborated each boy's allegations, and we agree. We also note that
                 B.K. disclosed sexual abuse involving both him and N.H., despite not
                 having had a recent opportunity to conspire with N.H. to fabricate
                 allegations, suggesting that B.K. was telling the truth. Further, Kincade's
                 work computer was used to access websites dedicated to child pornography
                 and stories regarding incest with children, photographs of nude or scantily
                 clothed children were found on this computer, and Kincade admitted to
                 collecting child pornography in the past. Given that Kincade is related to
                 both B.K. and N.H., evidence that Kincade sought out stories about incest
                 lent further credence to the boys' allegations. Therefore, even in the
                 absence of physical evidence of the abuse, we cannot conclude that the
                 district court abused its discretion by determining that the allegations
                 were corroborated.   Cf. Abbott v. State, 122 Nev. 715, 731, 138 P.3d 462,
                 472 (2006) (stating that allegations were uncorroborated in the absence of
                 physical evidence and other witnesses).
                             We also conclude that the district court did not abuse its
                 discretion by finding that there was no "reasonable basis for believing that
                 the victim's mental or emotional state may have affected his . . . veracity."
                 See Koerschner, 116 Nev. at 1117, 13 P.3d at 455. Kincade argues that
                 because B.K. was sexually abused in the past, he had the knowledge
                 necessary to fabricate the allegations. As we stated in Abbott, a reasonable
SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                  basis exists to question a victim's veracity where "the victim made prior
                  unsubstantiated allegations, engaged in sexual behavior, and had been
                  exposed to sexual activities." 122 Nev. at 731, 138 P.3d at 473 (emphasis
                  added). Here, there is no evidence that B.K. made prior unsubstantiated
                  allegations or engaged in sexual behavior beyond the events surrounding
                  the prior abuse. Moreover, no evidence suggests that the prior abuse
                  somehow affected B.K.'s ability to tell the truth. Kincade further argues
                  that an independent psychological examination was required because B.K.
                  was angry with Kincade. The jury heard extensive testimony that B.K.
                  was angry with Kincade and that anger could be a motive to lie. Any juror
                  could understand, without the assistance of an expert, that an angry child
                  might lie to hurt the person with whom he was angry.        See NRS 50.275
                  (expert testimony may be admissible where "specialized knowledge will
                  assist the trier of fact to understand the evidence"). Accordingly, the
                  district court did not abuse its discretion by finding that there was no
                  reasonable basis on which to question B.K.'s veracity.   See Koerschner, 116
                  Nev. at 1117, 13 P.3d at 455; see also Abbott, 122 Nev. at 731, 138 P.3d at
                  473.
                              Kincade also argues that there is a reasonable basis for
                  questioning N.H.'s veracity based on Special Investigator Maribah
                  Cowley's interviewing techniques, family influences over N.H. after N.H.
                  was removed from Kincade's care, and N.H. being between sleep and
                  awake when the abuse occurred. N.H. testified that he did not feel that
                  Cowley pressured him to adopt B.K.'s allegations, and the district court
                  found that N.H. originally wanted to protect Kincade but told Cowley the
                  truth when he believed that Kincade would get help. We cannot conclude
                  that these findings were erroneous. Similarly, while some evidence
                  suggested that N.H. may have been subjected to family influences after
SUPREME COURT
         OF
      NEVADA
                                                       3
(0) I 947A    e
                 being removed from Kincade's care, the actual existence or extent of these
                 influences is unclear, and N.H. testified that he only discussed the case
                 with family once. We conclude that the mere suggestion of family
                 influence is inadequate to show a "compelling need" for an independent
                 psychological evaluation.   See Koerschner, 116 Nev. at 1116, 13 P.3d at
                 455. Further, although N.H. testified at the preliminary hearing that he
                 could have dreamt the abuse, he testified at trial that he was confused by
                 some of the questions asked at the preliminary hearing, he was sure that
                 the abuse actually occurred and he did not dream it, and he would not have
                 dreamed about sexual abuse because he did not dream of things that he
                 had not experienced. In addition, there was some evidence that N.H. had
                 hallucinations and was in special education programs at some point, but
                 the record does not suggest how recent or severe these issues were.
                 Accordingly, the district court did not abuse its discretion by finding that
                 Kincade failed to show a reasonable basis for questioning N.H.'s veracity.
                 See Koerschner, 116 Nev. at 1116-17, 13 P.3d at 455; see also Abbott, 122
                 Nev. at 731, 138 P.3d at 473. 1


                       'Our conclusion is confirmed by looking to other jurisdictions'
                 decisions, which appear to address this reasonable-basis factor in terms of
                 whether the victim's ability to tell the truth was affected by a mental
                 disease or defect. See, e.g., United States v. Benn, 476 F.2d 1127, 1130-31
                 (D.C. Cir. 1973) (affirming a district court order denying a motion for a
                 psychological evaluation where the "mentally defective" victim understood
                 "her duty to tell the truth," demonstrated her ability "to observe and
                 remember," and the jury heard evidence regarding the victim's condition);
                 In re Michael H., 602 S.E.2d 729, 731, 735 (S.C. 2002) (stating that a
                 psychological evaluation of a child victim was required where the child
                 experienced auditory hallucinations at the time the abuse allegedly
                 occurred and when the child made the allegations); State v. Osgood, 667
                 N.W.2d 687, 692 (S.D. 2003) (stating that "the purpose of a psychological or
                 psychiatric examination of the victim . . is to detect any thought disorders
SUPREME COURT
                                                                      continued on next page...
        OF
     NEVADA
                                                       4
(0) 1947A    e
                             In conclusion, the district court did not abuse its discretion by
                denying Kincade's request for independent psychological evaluations of
                B.K. and N.H. 2
                Motion to sever the charges
                             Kincade next argues that the district court abused its
                discretion by denying his motion to sever the sexual assault charges from
                the internet charges and by admitting evidence of the sexual assaults to
                prove the internet charges and vice versa.
                             Offenses may be joined if they are "[b]ased on two or more acts
                or transactions connected together." NRS 173.115. Charges are
                "connected together" if "evidence of either crime would be admissible in a
                separate trial regarding the other crime."     Weber v. State, 121 Nev. 554,
                573, 119 P.3d 107, 120 (2005). Evidence of other acts is inadmissible to
                show a person's propensity to commit a crime, but is admissible to prove a
                defendant's motive, intent, plan, knowledge, identity, or absence of mistake
                or accident. NRS 48.045(2). To be admissible, such evidence "must be
                relevant, be proven by clear and convincing evidence, and have probative
                value that is not substantially outweighed by the risk of unfair prejudice."
                Weber, 121 Nev. at 573, 119 P.3d at 120.

                ...continued
                or distortion of perceptions that might affect the credibility of the
                complaining witness" (emphasis added)).

                      2 We  also decline the State's invitation to abandon independent
                psychological evaluations and adopt "taint hearings" employed in other
                jurisdictions. See Armenta-Carpio v. State, 129 Nev. „ 306 P.3d
                395, 398 (2013) (stating that this court is "loath to depart from the doctrine
                of stare decisis," and will not do so "absent compelling reasons" (internal
                quotation marks omitted)); State v. Michaels, 642 A.2d 1372, 1383-84 (N.J.
                 1994) (describing taint hearing procedure).

SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 1947A
                             First, Kincade concedes that the evidence of each group of
                 charges was relevant to the other.
                             Second, clear and convincing evidence supports both groups of
                 charges. Uncontroverted evidence demonstrated that Kincade's     IP address
                 requested information from the charged websites, pop-up blockers and
                 anti-malware programs were installed on the computer, no viruses or
                 malware were found on the computer, and URLs and web search terms
                 relating to child pornography were manually typed into the computer.
                 Moreover, Kincade admitted that he collected child pornography in the
                 past. Kincade argues that this evidence showed only a propensity to
                 commit a crime and was thus improper. To the contrary, all of this
                 evidence demonstrates intent and the absence of mistake or accident,
                 which are proper purposes for evidence of other acts. See NRS 48.045(2).
                             Kincade also sought to create doubt that he actually visited the
                 websites by showing that no graphics from the charged websites were
                 found in the temporary internet files, but such files could be deleted and
                 overwritten, leaving no trace. Additionally, there was evidence that some
                 graphics had been deleted and partially overwritten, and Cowley testified
                 that it appeared that someone attempted to physically damage the
                 computer, suggesting that Kincade tried to conceal evidence of his internet
                 activities by deleting files and physically damaging the computer.
                 Accordingly, the internet charges are supported by clear and convincing
                 evidence.
                             As to the sexual assault charges, Kincade questioned B.K.'s
                 motives for making the allegations and argued that N.H. was coerced.
                 Although the boys' testimony differed regarding the details of the summer
                 2009 incident, both boys testified clearly that Kincade came into the room

SUPREME COURT
       OF
    NEVADA
                                                      6
9) 19414    se
                      after they were in bed and sexually abused them both. Thus, clear and
                      convincing evidence supports the sexual assault charges.
                                  Third, we conclude that the danger of unfair prejudice from
                      this evidence did not substantially outweigh its probative value. Cowley
                      testified that child erotica indicated an offender's fantasies, and the child
                      pornography accessed by Kincade's computer was similar to B.K. and
                      N.H.'s sexual assault allegations. Thus, the evidence of the sexual assaults
                      was highly relevant to proving Kincade's intent, motive, and lack of
                      mistake regarding the internet charges, and vice versa.            See NRS
                      48.045(2). We also conclude that the probative value of this evidence was
                      not substantially outweighed by the danger of unfair prejudice. See Weber,
                      121 Nev. at 573, 119 P.3d at 120.
                                  Accordingly, the district court did not abuse its discretion by
                      refusing to sever the charges or by admitting the evidence of Kincade's
                      other acts. See id. at 570, 119 P.3d at 119.
                      Evidence of prior sexual abuse of B.K.
                                  Kincade next argues that the district court erred by excluding
                      evidence that B.K. was previously sexually abused. Kincade offered this
                      evidence to show that (1) B.K. should not have delayed in reporting the
                      abuse, (2) B.K. abused N.H. and Kincade did not, and (3) B.K. knew an
                      allegation of sexual abuse would have severe consequences for Kincade.
                                  This court reviews claims of "nonstructural, constitutional
                      error" for harmless error and will not reverse a conviction if the error was
                      "harmless beyond a reasonable doubt." Diomampo v. State, 124 Nev. 414,
                      428, 185 P.3d 1031, 1040 (2008). Due process "assure[s] an accused the
                      right to introduce into evidence any testimony or documentation which
                      would tend to prove the defendant's theory of the case."       Vipperman v.
                      State, 96 Nev. 592, 596, 614 P.2d 532, 534 (1980). NRS 50.090 prohibits a
SUPREME COURT
        OF
     NEVADA
                                                               7
(0) I947A    AP:49)
                defendant from introducing evidence of a victim's prior sexual conduct to
                challenge the victim's credibility. Such evidence may be admissible,
                however, to show a child-victim's prior independent knowledge of sexual
                acts. Summitt v. State, 101 Nev. 159, 163-64, 697 P.2d 1374, 1377 (1985).
                Where a defendant offers such evidence, the defendant must "be given an
                opportunity to demonstrate that due process requires the admission of
                such evidence because the probative value in the context of that particular
                case outweighs its prejudicial effect on the prosecutrix."    Id. at 163, 697
                P.2d at 1377 (internal quotation marks omitted). In weighing the
                probative value of such evidence against the potential for prejudice, a
                district court should pay particular attention to "whether the introduction
                of the victim's past sexual conduct may confuse the issues, mislead the
                jury, or cause the jury to decide the case on an improper or emotional
                basis." Id. (internal quotation marks omitted).
                            In Summitt, the six-year-old victim was previously sexually
                abused, and the defendant offered evidence regarding this prior abuse "for
                the sole and limited purpose of challenging the witness's credibility by
                dispelling an inference .. . that a six year old child would be unable to
                describe the occurrences in her testimony unless they had in fact taken
                place." Id. at 162, 697 P.2d at 1376 (emphasis added).
                            Here, the district court found that no evidence suggested that a
                child of B.K.'s age would lack knowledge of fellatio, thus no inference of
                sexual innocence was raised.    See id.   This finding was supported by the
                facts that B.K. was almost 13 years old when he made the allegations and
                14 years old at the time of trial, as opposed to six years old like the victim
                in Surnmitt. See id.
                            In addition, Kincade's proposed purposes for this evidence—to
                show unreasonable delay in reporting the abuse, that B.K. abused N.H.,
SUPREME COURT
     OF
   NEVADA
                                                      8
(0) 1947A et>
                       and that B.K. knew that reporting the abuse would cause severe
                       consequences—are impermissible.      See id. Even if these were permissible
                       purposes for admitting evidence of a victim's prior sexual conduct, the
                       evidence of B.K.'s prior abuse was, at best, only slightly relevant for these
                       purposes. First, Kincade presents no evidence suggesting that a child who
                       was previously abused would not delay in reporting additional abuse.
                       Second, Kincade's suggestion that B.K. abused N.H. is not supported by
                       the record. N.H. testified that when he was abused on July 4, 2010,
                       Kincade was the only other person awake in the house and B.K. was not
                       there. Further, N.H. testified that when the summer 2009 abuse occurred,
                       he was in bed with B.K. when Kincade came into the room and abused both
                       of them. Third, there is no evidence that B.K. would not have known that
                       allegations of sexual abuse could result in severe consequences without
                       having been previously abused.
                                   Finally, regardless of how the district court may have limited
                       this evidence, this evidence would have raised questions about the prior
                       abuse in the jurors' minds. These questions could have confused or misled
                       the jury, or caused the jury to decide the case on an improper basis.     See
                       Summitt, 101 Nev. at 163, 697 P.2d at 1377. Accordingly, the district court
                       did not err in excluding evidence that B.K. was previously sexually abused.
                       See id.
                       Evidence of N.H.'s demeanor in the first interview
                                   Kincade next argues that the district court erred by excluding
                       testimony from a police officer and a social worker who both interviewed
                       N.H. before Cowley did. N.H. told them that he was safe with Kincade
                       and, based on N.H.'s demeanor, they believed that N.H. was being honest.
                                   The district court properly excluded testimony that N.H. was
                       being honest at the prior interview.        See NRS 50.085(1)(b) (opinion
SUPREME COURT
        OF
     NEVADA
                                                             9
(0) 1947A    ceSip:.
                  evidence of truthful character is "admissible only after the introduction of
                  opinion evidence of untruthfulness"); Cordova v. State, 116 Nev. 664, 669, 6
                  P.3d 481, 485 (2000) ("An expert may not comment on a witness's
                  veracity."); McNair v. State, 108 Nev. 53, 56, 825 P.2d 571, 573 (1992)
                  (stating that a jury determines the credibility of witnesses).
                                The district court, however, did not allow the officer or the
                  social worker to testify at all. Because they could have properly testified
                  regarding the interview and their observations, this was error.
                  Nevertheless, because N.H. testified about the first interview, Cowley
                  testified about her interviewing tactics, and the defense-retained
                  psychiatrist testified that Cowley's tactics could be highly suggestive,
                  additional testimony about the first interview would not have altered the
                  verdict. Thus, the district court's error in excluding this testimony was
                  harmless beyond a reasonable doubt. See Diomampo, 124 Nev. at 428, 185
                  P.3d at 1040. 3
                  Cowley's expert testimony on child erotica
                                Next, Kincade argues that the district court abused its
                  discretion by admitting Cowley's expert testimony regarding child erotica.
                                Where a party fails to provide adequate notice of expert
                  testimony, the "court may. . . grant a continuance, or prohibit the party
                  from introducing in evidence the material not disclosed, or it may enter

                        3 The  State argues that the district court properly excluded the
                  testimony regarding N.H.'s demeanor as character evidence prohibited by
                  NRS 50.085(3). This argument lacks merit because N.H.'s demeanor
                  during this prior interview would not reflect on his character at all, but
                  rather for the statements he made at the interview that contradicted his
                  trial testimony.     Cf. Koerschner, 116 Nev. at 1119, 13 P.3d at 457
                  (concluding that the district court properly excluded evidence of the
                  victim's acts of theft to show that victim was dishonest).

SUPREME COURT
        OF
     NEVADA
                                                        10
(0) 1947A    )e
                 such other order as it deems just under the circumstances." NRS
                 174.295(2) (emphasis added). A "district court has broad discretion in
                 fashioning a remedy under" NRS 174.295. Evans v. State, 117 Nev. 609,
                 638, 28 P.3d 498, 518 (2001).
                             Although the State concedes that it failed to provide adequate
                 notice of its intent to call Cowley as a child erotica expert, see NRS
                 174.234(2), Kincade at least had some idea that the State might present
                 Cowley's testimony on child erotica at trial because Cowley gave similar,
                 albeit less extensive, testimony in this case almost three months before
                 trial. Kincade also declined the district court's offer of a continuance.
                 Given these circumstances, the district court did not abuse its discretion by
                 refusing to exclude Cowley's expert testimony due to improper notice.      See
                 Evans, 117 Nev. at 638, 28 P.3d at 518.
                             Nor did the district court abuse its discretion by concluding
                 that Cowley was qualified to testify as an expert in child erotica. Where
                 "specialized knowledge will assist the trier of fact to understand the
                 evidence . . . , a witness qualified as an expert by special knowledge, skill,
                 experience, training or education may testify to matters within the scope of
                 such knowledge." NRS 50.275. A witness may be qualified as an expert
                 based on "(1) formal schooling and academic degrees, (2) licensure, (3)
                 employment experience, and (4) practical experience and specialized
                 training," though these factors "may not be equally applicable in every
                 case."   Hallmark v. Eldridge, 124 Nev. 492, 499, 189 P.3d 646, 650-51
                 (2008) (footnotes omitted).
                             Cowley did not have a degree or license relating to child
                 erotica, but the record does not suggest that such a degree or license is
                 available. This was also Cowley's first case involving child erotica.
                 Despite this lack of experience and licensure, it appears that Cowley's
SUPREME COURT
        OF
     NEVADA
                                                       11
(0) 1947A    e
                 specialized training in child erotica was relatively extensive. Moreover,
                 the district court found that once a person was trained, child erotica was
                 not a complex topic that required extensive experience to understand, and
                 the record does not refute this finding. Accordingly, we conclude that the
                 district court did not abuse its discretion by finding that, based on her
                 training, Cowley was qualified to testify as a child erotica expert.   See id.
                 Authentication of computer reports
                             Kincade next argues that the district court abused its
                 discretion by allowing the State to authenticate computer reports by
                 affidavit without notice of its intent to do so. Kincade does not dispute that
                 these computer reports fell within the business record exception to the
                 hearsay rule.
                             Business records may be admitted into evidence if they are
                 "authenticated by a custodian of the record or another qualified person in a
                 signed affidavit." NRS 52.260(1). A party must provide 10 days' notice if it
                 intends to authenticate a record using such an affidavit. NRS 52.260(4).         If
                 a party reasonably questions the authenticity of a record, "the court may
                 order the personal attendance of the custodian of the record or other
                 qualified person." NRS 52.260(5).
                             At trial, Kincade objected to authentication of the computer
                 reports through the affidavit, arguing that neither the affidavit nor the
                 computer reports contained sufficient information to tie them to Kincade or
                 to connect the documents to each other. The district court found that the
                 affidavit adequately described the computer reports and there was no
                 claim that the computer reports had been switched or altered, therefore the
                 district court was not concerned about their authenticity. The State
                 represented that it tried to get two different witnesses to testify, but
                 neither was able to do so due to scheduling conflicts. Moreover, the State
SUPREME COURT
        OF
     NEVADA
                                                        12
(0) 1947A    e
                 offered to make additional efforts to get a live witness to testify regarding
                 the computer reports, but Kincade did not insist that the State attempt to
                 do so. Given the sufficiency of the affidavit and Kincade's lack of insistence
                 that the State secure a live witness, we conclude that the district court did
                 not abuse its discretion by allowing the State to authenticate the computer
                 reports by affidavit.   See Mclellan v. State, 124 Nev. 263, 269, 182 P.3d
                 106, 110 (2008) ("We review a district court's decision to admit or exclude
                 evidence for an abuse of discretion."). 4
                 Authentication of photographs from websites
                              Kincade next argues that the district court abused its
                 discretion by admitting photographs from the charged websites without
                 proper authentication. Specifically, Kincade argues that because the State
                 did not present testimony that the photographs were not altered to make
                 the children portrayed appear younger prior to being posted on the
                 websites, the photographs were not properly authenticated.
                              Generally, to prove the contents of a photograph, the original
                 photograph is required. NRS 52.235. However, "[i]f data are stored in a
                 computer or similar device, any printout or other output readable by sight,
                 shown accurately to reflect the data, is an 'original." NRS 52.205(3).
                              Cowley testified that she accessed the charged websites and
                 printed the photographs directly from those websites without altering
                 them. Although it was possible that the photographs were altered prior to


                       4The   State also argues that Kincade waived this argument by failing
                 to raise it below. Kincade's counsel, however, clearly expressed his desire
                 and expectation that he would be able to cross-examine a live witness
                 regarding the reports. Accordingly, we reject this argument. Cf. Mclellan,
                 124 Nev. at 269, 182 P.3d at 110 (stating that failing to object at trial
                 generally precludes appellate review of an issue).

SUPREME COURT
        OF
     NEVADA
                                                         13
(0) 1947A    e
                       being placed online, the Legislature has reserved for the fact-finder the
                       question of the ages of people depicted in alleged child pornography.         See
                       NRS 200.740. Regardless of any alterations that may have occurred before
                       the photographs were posted on the websites, the photographs that Cowley
                       printed were "output readable by sight," and therefore, were admissible as
                       "original[s]." NRS 52.205(3).
                                   Further, a contrary holding would render prosecution of child-
                       pornography-related offenses exceedingly difficult by requiring extensive
                       expert analysis and testimony to show that photographs were not altered
                       prior to being posted online Although a defendant must be able to present
                       evidence and argument that photographs were or could have been altered,
                       this possibility goes to the weight of the evidence, not its admissibility.   See
                       Parker v. State, 85 A.3d 682, 687-88 (Del. 2014) (declining to require expert
                       testimony to authenticate social media evidence and leaving the weight of
                       such evidence to the fact-finder); but see People v. Beckley, 110 Cal. Rptr.
                       3d 362, 366-67 (Ct. App. 2010) (recognizing ease of altering digital
                       photographs and requiring expert testimony to authenticate photographs
                       taken from social media). Accordingly, we conclude that Cowley's
                       testimony regarding the photographs was sufficient to authenticate them,
                       and the district court did not abuse its discretion by admitting these
                       photographs.
                       Cowley's testimony that she would have recommended additional charges
                                   Kincade argues that the district court abused its discretion by
                       admitting Cowley's testimony that she would have charged Kincade with
                       other crimes because this testimony was irrelevant.
                                   During cross-examination, Kincade asked Cowley whether
                       Kincade had been charged with possession of child pornography, and
                       Cowley testified that he had not. This testimony could have suggested to
SUPREME COURT
        OF
     NEVADA
                                                              14
(0) 1947A    4rEfax,
                      the jury that the photographs (1) were on Kincade's computer by mistake
                      or without his knowledge, thereby suggesting that he did not intend to use
                      the internet to view additional child pornography; or (2) did not amount to
                      child pornography. Cowley's testimony on redirect that she would have
                      recommended additional charges tends to rebut these suggestions and
                      therefore was slightly relevant.   See NRS 48.015 (stating that evidence is
                      relevant if it has "any tendency to make the existence of any fact that is of
                      consequence to the determination of the action more or less probable").
                      Because neither the State nor Cowley stated what additional charges she
                      would have recommended, there was little or no prejudice resulting from
                      this testimony. Accordingly, the district court did not abuse its discretion
                      by allowing this testimony. See NRS 48.015; see also Cordova, 116 Nev. at
                      670, 6 P.3d at 485 (stating that a defendant may open the door, permitting
                      the State to introduce evidence that it could not otherwise offer).
                      New trial
                                  Kincade next argues that the district court abused its
                      discretion by denying his motion for a new trial based on conflicting
                      evidence. 5 A district court may grant a defendant's motion for a new trial
                      if "the district judge disagrees with the jury's verdict after an independent
                      evaluation of the evidence."    Washington v. State, 98 Nev. 601, 603, 655
                      P.2d 531, 532 (1982);      see NRS 176.515 (explaining district court's
                      discretion and grounds to grant a new trial).




                            5 Below,Kincade also sought a new trial based on juror misconduct.
                      On appeal, Kincade failed to make any argument regarding juror
                      misconduct, except for a single sentence regarding cumulative error.
                      Accordingly, we decline to address this issue. See NRAP 28(a)(9).

SUPREME COURT
        OF
     NEVADA
                                                             15
(E) 1947A    cCasim
                                After independently evaluating the evidence of the internet
                    charges, the district court chose not to overturn the verdict. This was not
                    an abuse of discretion.   See Washington, 98 Nev. at 603, 655 P.2d at 532
                    (noting the permissive nature of the statute and that a district judge may
                    order a new trial if he or she disagrees with the jury's findings).
                                There was, in fact, conflicting evidence of the sexual assault
                    charges, specifically B.K.'s motive to fabricate the allegations, the
                    possibility that N.H. was coerced or influenced to make allegations, and
                    N.H.'s difficulty with time and dates. Although the district court failed to
                    specifically analyze the conflicting evidence of the sexual assault charges,
                    the district court stated generally that there was conflicting evidence, but
                    not so much that the district court was willing to grant a new trial. We
                    encourage district courts to make thorough findings of fact and conclusions
                    of law to enable thorough review on appeal, but even without such specific
                    findings, the district court did not, in this instance, abuse its discretion by
                    denying Kincade's motion for a new trial. See id.
                    Sufficient evidence of the internet charges
                                 Last, Kincade argues that the State presented insufficient
                    evidence to support the verdicts on the internet charges.
                                 "In reviewing whether there is sufficient evidence to support a
                    jury's verdict, this court determines 'whether, after viewing the evidence in
                    the light most favorable to the prosecution, any rational trier of fact could
                    have found the essential elements of the crime beyond a reasonable
                    doubt." Thompson v. State, 125 Nev. 807, 816, 221 P.3d 708, 714-15 (2009)
                    (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)). Thus, we will not
                    overturn a jury verdict if it is supported by substantial evidence.          Id. at
                    816, 221 P.3d at 715. "Substantial evidence is evidence that a reasonable
                    mind might accept as adequate to support a conclusion."               Id. (internal
SUPREME    Collin
      OF
    NEVADA
                                                           16
( 1947A    4ESta,
                   quotation marks omitted). The State had to prove that Kincade (1)
                   knowingly and willfully (2) used or attempted to use the internet to view
                   child pornography on the charged websites (3) with the specific intent to
                   view child pornography. See NRS 200.727(1).
                               The State presented evidence of web searches on Kincade's
                   computer related to child pornography, child pornography found on
                   Kincade's computer, websites relating to pornography that were manually
                   typed into Kincade's computer, and evidence that Kincade admitted to
                   collecting child pornography in the past. This evidence suggests that the
                   charged websites were not requested by mistake or accident, such as a
                   virus or pop-ups, and was sufficient to show that Kincade acted knowingly,
                   willfully, and with the specific intent to view child pornography.
                               The State also presented evidence that Kincade's computer
                   requested the charged websites, some websites were allowed while others
                   were blocked, and each of the charged websites contained child
                   pornography. There was testimony that it could not be determined from
                   the internet history alone whether Kincade actually visited the charged
                   websites or whether other websites automatically requested information
                   from the charged websites and that the computer would have contained
                   some evidence of visiting the charged websites if Kincade's computer
                   visited them. There was also evidence presented, however, that
                   photographs were deleted from the computer, computers overwrite deleted
                   material leaving no trace of it, and the computer towers appeared to have
                   been intentionally damaged, suggesting that Kincade may have taken
                   steps to conceal his activities. Given this circumstantial evidence, the jury
                   could reasonably conclude that Kincade actually visited or attempted to
                   visit the charged websites and later successfully destroyed evidence of this

SUPREME COURT
      OF
    NEVADA
                                                         17
(0) I 947A 07Mt.
                activity.   See Thompson, 125 Nev. at 816, 221 P.3d at 715. Thus, the
                evidence was sufficient to sustain the convictions of the internet charges. 6
                             Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                                                    Pickering
                                                             eAdde,/ 7
                                                      O_AS_COS26-C J.
                                                    Parraguirre




                                                    Saitta


                cc:    Hon. Steve L. Dobrescu, District Judge
                       Dylan V. Frehner
                       Attorney General/Carson City
                       Lincoln County District Attorney
                       Lincoln County Clerk




                       6 Kincade also argues that cumulative errors denied him a fair trial.
                Because the district court's only error was excluding the police officer's and
                the social worker's testimony regarding their interviews of N.H., and we
                have determined that this error was harmless beyond a reasonable doubt,
                this argument lacks merit. See Rose v. State, 123 Nev. 194, 211, 163 P.3d
                408, 419 (2007).

SUPREME COURT
      OF
    NEVADA
                                                      18
M 1947A    e